Dear Mr. Bruneau:
We are in receipt of your request for an Attorney General's opinion regarding an interpretation of LSA-R.S. 18:193(F), regarding advertisement of names and addresses on the inactive registration list prior to a federal election.
LSA-R.S. 18:193(F) provides:
      "F. A list of names and addresses to whom address confirmation notices are sent and whether or not each person responded to the confirmation notice shall be maintained for a period of two years and shall be open to inspection and copying as provided in R.S. 18:154. Ninety days prior to a federal election the names and addresses of those persons on the inactive list shall be published for one day in the official journal of the parish governing authority or in a newspaper calculated to provide maximum notice in the parish." (Emphasis added).
As you pointed out in your request, R.S. 18:193(F) was amended and reenacted by Act 10, § 1 of the 1994 Third Extraordinary Session of the Legislature and prior to said amendment, R.S. 18:193(B) required, in language very similar to the present law in paragraph (F), a single publication of the names of persons whose names were being removed from the rolls. Therefore, you have requested an opinion as to whether LSA-R.S.18:193(F) requires the names and addresses of those person on the inactive voter list to be so published ninety days prior toeither a federal primary election or a federal general election or ninety days prior to both a federal primary election and any federal general election which may follow.
LSA-R.S. 18:2(9) defines a federal election as follows:
      "(9) `Federal election' means a general, special, primary, or runoff election for federal office; a convention or caucus of a political party which has authority to nominate a candidate for federal office; a primary election held for the selection of delegates to a national nominating convention of a political party; and a primary election held for the expression of a preference for the nomination of individuals for election to the office of president."
Your request states that it is your opinion that the clear intent of R.S. 18:193(F) is that the list of names of inactive voters be published at least 90 days prior to the federal primary election, since the primary is an integral part of a "federal election" and it is not unusual for a federal election in Louisiana to be decided in the primary election. Further, to require the publication of the names and addresses of inactive voters both 90 days before the primary election and 90 days before the general election would result in two separate publications of the inactive list as close as 30 days apart in some cases and both of which would necessarily occur before the primary election. Your request concludes that "this is not a reasonable interpretation of R.S. 18:193(F)", and we agree.
LSA-C.C. art. 9 and art. 10 provide:
"Art. 9. Clear and unambiguous law
      When a law is clear and unambiguous and its application does not lead to absurd consequences, the law shall be applied as written and no further interpretation may be made in search of the intent of the legislature.
 Art. 10. Language susceptible of different meanings
      When the language of the law is susceptible of different meanings, it must be interpreted as having the meaning that best conforms to the purpose of the law."
If the law were interpreted to mean that a publication of inactive voters is required both 90 days before a federal primary election and 90 days before a federal general election, it is our opinion that such an interpretation leads to an absurd result: the publication of the inactive list as close as 30 days apart in some instances, both publications appearing prior to the primary election, and no knowledge of whether a general election will be necessary. Therefore, it is our opinion that R.S. 18:193(F) requires publication of the inactive list only once before both a primary and general federal election.
If we can be of further assistance, please advise.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             ANGIE ROGERS LaPLACE Assistant Attorney General
ARL/pb
cc: W. Fox McKeithen, Secretary of State Jerry M. Fowler, Commissioner of Elections
arl\opinions\op. 96\96.328
Date Received: Date Released:
Angie Rogers LaPlace Assistant Attorney General